IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         ______________________

                              No. 00-21086
                         ______________________


UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

ALEJANDRO BETANCOURT-SANCHEZ

                  Defendant - Appellant


                          ----------------------
         Appeal from the United States District Court for the
                  Southern District of Texas, Houston
                          ----------------------
                           November 21, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

                  IT IS ORDERED that appellant’s unopposed motion

for recall of the mandate is GRANTED.

                  IT IS FURTHER ORDERED that appellant’s unopposed

motion to vacate the District Court’s sentence is GRANTED.

                  IT IS FURTHER ORDERED that appellant’s unopposed

motion to remand the case for resentencing is GRANTED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.